Citation Nr: 1422402	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  10-42 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral peripheral neuropathy of the upper extremities.

3.  Entitlement to service connection for residuals of an injury to the left hand index finger. 

4.  Entitlement to service connection for a headache disorder.

5.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to May 1973.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board has recharacterized the issue of service connection for PTSD as service connection for a psychiatric disability to include PTSD.  The United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his September 2010 VA Form 9, the Veteran requested that he be afforded a Board video conference hearing.  In October 2013, he was notified that he had been scheduled for the hearing at the Decatur, Georgia RO on December 11, 2013.  The Veteran's record reflects that the hearing was canceled on the date of the hearing, apparently because the Veteran is incarcerated.  Thereafter, the Veteran submitted a form which was received on December 17, 2013, indicating that he would appear for a hearing, but was currently incarcerated.  He stated that if it was not a viable opinion for him to appear, then his representative should represent him.  

Pursuant to 38 C.F.R. § 3.103(c)(1) (2013), a claimant is entitled to a hearing at any time on any issue.  VA has procedures to accommodate incarcerated claimants who request a hearing per Veterans Benefits Administration AdjudicationProcedures Manual M21-1 MR (M21-1MR), Part I, Chapter 4, Section 1(i) (September 27, 2011) (noting that the person requesting a hearing is expected to appear in person but "[a]n exception may be made for extenuating circumstances that prevent [a claimant] from attending, such as incarceration or a serious medical condition"); see also M21-1 MR, Part I, Chapter 4, Section 1 (j) (September 27, 2011) (permitting a representative to "present documentary evidence as well as oral testimony at the hearing, bring witnesses to the hearing to provide testimony, or make arguments and contentions with respect to the facts and applicable law").  In addition, 38 C.F.R. § 20.700 provides for electronic hearings where "suitable facilities and equipment are available . . ." and states that "any such hearing will be in lieu of a hearing held by personally appearing before. . .the Board."  38 C.F.R. § 20.700(e) (2013).

Thus, the Board finds that the case must be remanded to determine whether the Veteran's hearing request can be facilitated to the extent possible through applicable VA regulations and in accordance with his due process rights.  While VA does not have authority under 38 U.S.C.A. § 5711 to require a correctional institution to release a claimant so that VA can provide the necessary hearing at the closest RO, the RO should inquire as to whether the correctional institution has the facilities or equipment to support an electronic videoconference hearing.  

Further, as indicated above, when a claimant is incarcerated, a claimant's representative will be permitted to present evidence and call witnesses on behalf of the claimant.  See M21-1 MR, Part I, Chapter 4, Section 1(i)-(j).  The Veteran has in fact requested that his representative appear on his behalf


Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran and his representative that the necessary steps will be taken in order to address the feasibility of scheduling a Board video conference hearing.  Notify the Veteran and his representative that if he is unable to personally appear at a hearing, a representative may submit evidence and present witnesses on his behalf.  

2.  Take all indicated action in order to address the feasibility of scheduling the appellant for a Board video conference hearing in connection with the claims on appeal.  This should include contacting the correctional facility where the appellant is incarcerated and inquiring as to the feasibility (i.e., equipment, etc.) of scheduling the Veteran for a Board hearing at the facility via videoconference, or at the RO if at all possible (either in person or via videoconference).

If the Veteran's incarceration will prevent his appearance for a hearing, the RO should explore all reasonable avenues for accommodating the hearing request.  See 38 C.F.R. § 20.700(b) (if good cause is shown, representatives alone may personally present argument to the Board at a hearing, or may present such argument in the form of an audio cassette).  Thus, if it is not feasible for the Veteran to attend a hearing, inquire whether his representative would like the opportunity to attend the hearing and present evidence or call witnesses on the Veteran's behalf.

If accommodations are feasible, make arrangements to schedule the Veteran for a hearing in accordance with applicable procedures.  The Veteran should be notified of the time and place to report for the hearing.  Any attempts to accommodate the Veteran's Board hearing request should be documented in the record.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

